203 F.2d 198
UNITED WHOLESALE, Inc.v.HUMPHREY, Secretary of the Treasury, et al.
No. 14630.
United States Court of Appeals Eighth Circuit.
April 8, 1953.

Federal Alcohol Administration Act, §§ 1 et seq., 4(a) (2) (B), (h), 27 U.S.C.A. §§ 201 et seq., 204(a) (2) (B), (h).
Harry E. Stevens, Fremont, Neb., and James A. Nanfito, Omaha, Neb. (Paul J. Garrotto, Omaha, Neb., on the brief), for petitioner.
Ralph S. Spritzer, Sp. Asst. to the Atty. Gen. (Edward P. Hodges, Acting Asst. Atty. Gen., Daniel M. Friedman, Sp. Asst. to the Atty. Gen., Lawrence Gochberg, Atty., Department of Justice, and Wallace A. Russell, Atty., Alcohol and Tobacco Tax Legal Division, Bureau of Internal Revenue, Washington, D. C., on the brief), for respondents.
Before SANBORN, RIDDICK, and COLLET, Circuit Judges.
PER CURIAM.


1
This is a petition to review an order of the District Supervisor, Twelfth Supervisory District, Alcohol and Tobacco Tax Division, Bureau of Internal Revenue, denying the petitioner's application under Section 4 of the Federal Alcohol Administration Act, 49 Stat. 977, 27 U.S.C.A. § 201 et seq., for a liquor wholesaler's basic permit. The order was based upon a finding that the petitioner, if granted the basic permit applied for, "is not likely to maintain operations under such a permit in conformity with Federal law." See 27 U.S.C.A. § 204(a) (2) (B). The jurisdiction of this Court to review is based on 27 U.S.C.A. § 204(h).


2
The petitioner challenges the validity of the order under review on the ground that there is an inadequate evidentiary basis for it. The Act expressly provides that, upon review, the finding of the Secretary of the Treasury as to the facts, if supported by substantial evidence, shall be conclusive. 27 U.S.C.A. § 204(h).


3
In this case counsel for the petitioner have put the respondents to unnecessary trouble and expense. The petitioner's printed record is inadequate for purposes of review. It does not conform to our Rule 10(b). It includes only parts of the essential evidence. It does not contain the findings and conclusions upon which the order under review is based. The respondents found it necessary to prepare and file an 80-page printed supplement to the petitioner's 43-page printed record.


4
There is little or nothing to be gained by complaining about such matters, but a serious failure to observe our rules at least absolves us from any obligation to those at fault other than to state our conclusion.


5
We have reviewed the printed record furnished by the petitioner and the supplement thereto filed by the respondents. We are convinced that there was ample evidentiary and legal support for the order under review and the findings upon which it is based. The order is affirmed.